Dismissed and Memorandum Opinion filed February 10, 2005








Dismissed and Memorandum Opinion filed February 10,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00994-CV
____________
 
SHERYL HINTZ,
Individually and as Administratrix of the Estate of
 ANN FERGUSON BONK, Deceased, Appellant
 
V.
 
MARINER HEALTH
OF NASHVILLE, INC. d/b/a MARINER HEALTH AT WOODWIND LAKES; MARINER POST-ACUTE
NETWORK, INC. d/b/a MARINER HEALTH AT WOODWIND LAKES; MARINER HEALTH AT
WOODWIND LAKES; REX HUGHES; and KATHLEEN DOTY, Appellees
 

 
On Appeal from the
Probate County Court No. 4
Harris County, Texas
Trial Court Cause
No. 313,137-402
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from an order of dismissal signed July 9,
2004.  On February 1, 2005, appellant
filed a notice of non-suit of all defendants, which we construe as a motion to
dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 10, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.